Barker, J.
The presiding justice was right in overruling the motion for a new trial, because no copy of the motion had been delivered to the adverse counsel, as required by Rule XLVI. of the common law rules of the Superior Court. A general rule of court duly authorized and made has the force of law, and is binding upon the court and parties, and until repealed must be applied to all cases which come within it. Thompson v. Hatch, 3 Pick. 512. Tripp v. Brownell, 2 Gray, 402. Webber v. Davis, 5 Allen, 393, 394. Baker v. Blood, 128 Mass. 543, 545. The decision in Dana v. Underwood, 19 Pick. 99, when properly understood, is not an authority for the contention that the court can disregard a rule, or decline to apply it to a case which comes within it. There a sufficient notice that the party would be required to prove the genuineness of the signature had been given before the adoption of the rule, and the effect of the decision is that the case on that account was not within the operation of the rule requiring written notice of an intention to deny the signature.
The power of the court to set aside a verdict without the motion of either party is not in question in the present case; nor are we called upon to say whether, under the rule, the court may, after the expiration of the three days, extend the time for filing a motion for a new trial.

Exceptions overruled.